           Case 1:20-cv-05472-LLS Document 8 Filed 09/02/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JAMA TASFAY; DESMOND ROLLE,

                                 Plaintiffs,

                     -against-                                     20-CV-5472 (LLS)

                                                                        ORDER
 MELISSA RAMOS; DEPARTMENT OF
 HOMELESS SERVICES; ACACIA,

                                 Defendants.

LOUIS L. STANTON, United States District Judge:

       Plaintiffs Jama Tasfay and Desmond Rolle are proceeding pro se and in forma pauperis.

By order dated August 12, 2020, the Court construed the complaint as asserting claims under the

Fair Housing Act (FHA), 42 U.S.C. § 3601, et seq., and 42 U.S.C. § 1983, and directed Plaintiffs

to file an amended complaint to address deficiencies in their original complaint. On August 31,

2020, Plaintiff Tasfay submitted a letter to the Court stating as follows:

       I have a video on a USB which cannot be sent as evidence through email. The
       files are too large. I have it downloaded, and would like the Court to accept the
       USB into evidence.

(ECF No. 7.)

       The request to submit evidence is denied without prejudice. At this stage, Plaintiffs need

not submit evidence or prove the truth of the allegations in their amended complaint. Plaintiffs

must simply plead sufficient facts to state a viable claim arising under federal law. If Plaintiffs

submit an amended complaint that complies with the August 12, 2020 order, and this matter

proceeds, they will have an opportunity to submit evidence, either in response to a motion for

summary judgment or at trial, to prove their case. Plaintiffs are reminded that their amended

complaint is due within sixty days from the date of the August 12, 2020 order.
            Case 1:20-cv-05472-LLS Document 8 Filed 09/02/20 Page 2 of 3




         Plaintiffs may wish to consider contacting the New York Legal Assistance Group’s

(NYLAG) Legal Clinic for Pro Se Litigants in the Southern District of New York, which is a free

legal clinic staffed by attorneys and paralegals to assist those who are representing themselves in

civil lawsuits in this Court. They may be able to help Plaintiffs amend their pleading. A copy of

the flyer with details of the clinic is attached to this order. The clinic is currently only available

by telephone.

         Plaintiffs have consented to receive electronic service (ECF 6.)

SO ORDERED.

Dated:     September 1, 2020
           New York, New York

                                                                   Louis L. Stanton
                                                                      U.S.D.J.




                                                   2
                  Case 1:20-cv-05472-LLS Document 8 Filed 09/02/20 Page 3 of 3


                                     Since 1990, NYLAG has provided free civil legal services
                                     to New Yorkers who cannot afford private attorneys.



    Free Legal Assistance for Self-Represented
      Civil Litigants in Federal District Court
           in Manhattan and White Plains
The NYLAG Legal Clinic for Pro Se
Litigants in the Southern District of New
York is a free legal clinic staffed by
attorneys and paralegals to assist those who                    Thurgood Marshall
are representing themselves or planning to                      United States Courthouse
represent themselves in civil lawsuits in the                   Room LL22
Southern District of New York. The clinic,                      40 Centre Street
which is not part of or run by the court,                       New York, NY 10007
assists litigants with federal civil cases                      (212) 659 6190
including cases involving civil rights,
employment discrimination, labor law,                           Open weekdays
social security benefits, foreclosure and tax.                  10 a.m. - 4 p.m.
The clinic cannot assist individuals while                      Closed on federal and court holidays
they are incarcerated, but can provide
assistance to litigants once they are                                ——————————————
released from custody.

To make an appointment for a                                    The Hon. Charles L. Brieant Jr.
consultation, call (212) 659-6190 or come                       Federal Building and Courthouse
by either clinic during office hours. Please                    300 Quarropas St
note that a government-issued photo ID is                       White Plains, NY 10601
required to enter either building.                              (212) 659 6190

The clinic offers in-person                                                Open Wednesday
appointments only. The clinic does                                           12 p.m. - 4 p.m.
not offer assistance over the phone                                Closed on federal and court holidays
or by email.




Disclaimer: The information contained herein is for informational purposes only and is not legal
advice or a substitute for legal counsel, nor does it constitute advertising or a solicitation.
